Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 9 August 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					Quincy 9 August 1821
				
				Your Letter was brought to my chamber door and thrown in by your father this morning before I was up he having heard me express some anxiety to hear from you yesterday morning was so good as to give it me as soon as it arrived—I am delighted to learn that you adhere to your resolution of leaving Washington on the 20th. and shall be careful to have a conveyance for you to Quincy from Dedham—The Coachman grows worse instead of better and we have very little use of the Carriage unfortunately as your father seems to take more pleasure in riding than in any other amusement—We are just setting out for Cambridge on a visit to the boys by his request but I fear a little that the fatigue may be too much for him though he is not willing to acknowledge his weakness. The plan of a party to Sandwich is not likely to succeed as the Scarlet fever is in the house Mrs. Clark being very ill confined to her bed at this moment (though not considered dangerously so) and several of the younger members of the family having already had it before we arrived—The Dr. has recommended caution and I have prevented Mary from going into the Chamber at all. By the time you arrive I trust every symptom of it will be removed as I should be uneasy at the idea of your being exposed to infection of any kind—The anecdote of Mrs. Hay accords so entirely with her character and disposition it was impossible for a moment to doubt its authenticity—Mr H must have felt charmed at the soft sensibility of his better half and delighted at the tenderness displayed by his most affectionate Wife—I shall probably see the Sheriff to day and will attend to your request—You however have nothing to fear as much pains is taking to render your Address unpopular and an Answer is in the Press it is said supposed to be written by John Lowell—dr. Eustis and De Grand called here and De Grand say’s that even Judge P. of S. was a little concerned at the effect it might produce Eustis however says it was not half bitter enough—Will Johnson accompany you? John Boyd is here very much improved and likely to make a very fine young man. He is very desirous of being exchanged to another Ship as the Columbus is to be layed up for a year and as he seems to have a taste for the profession it would render him an essential service to keep him actively employed—Perhaps Stewart would take him? Your Brother is likewise very anxious to get Thomas into the Cadet School they are now here and could it be done it might save the boy from ruin.—The Carriage is at the door and I am not half dressed—Ever Yours
				
					L—C Adams.
				
				
			